Citation Nr: 1110766	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-01 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for hearing loss, left ear.

2.  Entitlement to an initial compensable rating for hearing loss, right ear.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel

INTRODUCTION

The Veteran had active service from June 1957 to May 1960 and from November 1990 to July 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Montgomery, Alabama.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to an initial compensable rating for hearing loss, right ear is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

Left ear hearing loss had its onset in service.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, left ear hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1154(a), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With regard to this aspect of the Veteran's claim, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.

The Veteran is seeking service connection for hearing loss in the left ear.  Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. §3.385.

The absence of in-service evidence of hearing loss is not fatal to a claim for service connection.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability (i.e., one meeting the requirements of 38 C.F.R. § 3.385, as noted above) and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss.  
Hensley v. Brown, 5 Vet. App. 155, 159 (1993).

The Board must fully consider the lay assertions of record.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U. S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 
21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran was afforded a VA examination in August 2006, and provided hearing testimony in February 2011.  The Veteran was diagnosed with profound sensorineural hearing loss for the left ear, which was confirmed by testing measuring pure tone thresholds of the left ear at 500, 1000, 2000, 3000 and 4000 Hertz as 15, 25, 75, 85, and 90 decibels, respectively, with a speech recognition score of 76 percent.  This clearly meets the criteria for a left ear hearing disability.  The question is whether the left ear hearing loss is causally connected to the Veteran's service.  

The Veteran provided sworn hearing testimony as to his noise exposure in service.  He was exposed to high pitch noise constantly while working on the flight line.  
See hearing transcript at page 3.  His DD Form 214 confirms that during his first period of active service, the Veteran's Military Occupational Specialty (MOS) was Aviation Ordnance Man.  VA concedes, based upon the Veteran's testimony and his service personnel records, that he was exposed to noise during service.

A review of the service treatment records reveals that during his second period of service, he was experiencing left sided hearing loss.  See November 1976, November 1981, February 1986, and August 1990 Reports of Medical Examination.  The Board observes that these reports do span a period of time during which the Veteran was a reservist.  The right-sided hearing loss was granted on the basis that his hearing loss preexisted his second period of service, but was aggravated by noise exposure during the second period of active service.

The August 2006 VA examiner did note the Veteran's hearing loss reported between 1986 and 1992, but observed that the hearing loss levels fluctuated such that "no clear pattern emerges" and no opinion could be rendered other than one based on speculation.  The examiner then went on to render a negative nexus opinion as to the left sided hearing loss based on speculation.

While there were fluctuations in the Veteran's left sided hearing loss in service, there is also a confirmed, now constant, left sided hearing loss disability, as well as conceded noise exposure during service, and right sided hearing loss granted as aggravated based upon that noise exposure.  

In view of the totality of the evidence, including the Veteran's documented MOS, acknowledged in-service noise exposure, current diagnosis of left ear hearing loss and the Veteran's competent report of diminished left ear hearing acuity since his first period of service, the Board, resolving reasonable doubt in the Veteran's favor, finds that the evidence supports service connection for left ear hearing loss.  


ORDER

Service connection for hearing loss, left ear, is granted.

REMAND

The Veteran perfected an appeal as to whether a compensable initial rating is warranted for his service-connected right ear hearing loss.  The Board notes that by way of the decision, above, left ear hearing loss is now also service-connected, making bilateral hearing loss the service-connected disability.

Diagnostic Code 6100 of the Rating Schedule rates defective hearing from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of speech discrimination tests together with the average hearing threshold levels as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000, and 4,000 cycles per second (hertz).  To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I for essentially normal acuity through level XI for profound deafness.  38 C.F.R. § 4.85.

Disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  Table VI is used to determine a Roman numeral designation (I through XI) for hearing based on a combination of the percent of speech discrimination and pure tone threshold average.  38 C.F.R. § 4.85(b).

These rating criteria are applied to assess one rating for a bilateral hearing disability.  The Court has held that a claim involving service connection for one ear and a higher rating for the other ear, such as was the case here, are inextricably intertwined.  See Simmons v. Shinseki, 24 Vet. App. 87, 93 (2010).  As such, the bilateral hearing loss aspect of this claim must be remanded so that the RO can, in the first instance, consider the whether a higher initial rating is warranted.

Also, the Board notes that the only clinical evidence in this case is found in the August 2006 VA examination report, which his now nearly five years old.  Since that time, VA hearing examination worksheets were to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities. See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10 (2010); Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  Because the August 2006 examiner did not comment on the specific functional effects of the Veteran's hearing loss disability, the Board finds that an additional examination and opinion addressing the impact of the Veteran's hearing loss on his daily functioning is necessary.  Martinak v. Nicholson, 21 Vet. App. at 455-56.  As such, the Board deems it necessary to remand these claims for an updated VA examination to determine the current severity of the Veteran's now bilateral hearing loss disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims folder, afford the Veteran a VA audiological examination to determine the current severity of his bilateral hearing loss disability.  All necessary testing should be administered, with all relevant findings reported.  

In addition to objective test results, the examiner should fully describe the functional effects caused by the hearing disability in his or her final report and the impact of such on his employability.  In addressing the functional effects of the Veteran's hearing loss on his occupational functioning generally, the examiner should consider his employment history, educational background, and day-to-day functioning in relation to his bilateral hearing loss.

All findings and conclusions should be set forth in a legible report.

2.  Readjudicate the Veteran's claim for an initial compensable evaluation for his service-connected bilateral hearing loss.  If the benefits sought on appeal remain denied, the Veteran should be issued a supplemental statement of the case (SSOC) and given a reasonable opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


